Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 02/11/2022.
Claims 1-2, 11, 38 have been amended.
Claims 1-2, 4-38 are pending in the instant application.
Claims 6, 8, 12, 14-34 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,285,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites A implantable device coated with a polymer, comprising magnetizable particles bound to or encapsulated within the polymer coating, wherein the magnetizable particles comprise an alloy of iron and platinum having an L10 crystalline phase; wherein the magnetizable particles bound to or encapsulated within the polymer coating are present in an amount between 1% and 50% of the polymer by weight; wherein the magnetizable particles are not permanently magnetic until exposed to an external magnetic field; wherein the magnetizable particles bound to or encapsulated within the polymer coating having the L10 crystalline phase become permanently magnetized particles when exposed to the external magnetic field; and wherein the magnetized particles capture and retain magnetically tagged or labeled cells on or adjacent to the implantable device under vascular flow in vivo (see claim 1), wherein the alloy is formed by annealing a starting material comprising iron and platinum particles, at a temperature of above 600° C (see claim 4), wherein the polymer is a polyester polymer selected from the group consisting of poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactide-co-glycolide) (PLGA), and poly-L-lactide (PLLA) (see claim 8).
The difference between instant application and the patented claims is that the patent claims include additional limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  


Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the iron-platinum particles “become permanently magnetized iron particles when exposed to an external magnetic field”. However, claims 2 and 38 recite “remain magnetized for at least between about 1 and 25 days” and “remain magnetized for at least sixty days”. This does not appear to be permanent. For compact prosecution purposes, if the prior art teaches iron-platinum having can L10 interior crystalline phase, then the prior art would have the same inherent magnetic properties, especially when the composite contains iron. Additionally, the term “when” appears to be an intended use in the composition claim; thus, the iron-platinum particle is not required to be exposed to an external magnetic field. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 9, 13, 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BELCHER et al (US 2011/0197711).
	Applicant’s claims is directed to a material composition, such as a polymeric implant, comprising of magnetizable iron-platinum particles bound to the material, wherein the magnetizable iron-platinum particles comprise iron (Fe) and platinum (Pt) complexes having L10 interior crystalline phase.
	BELCHER teaches a material for scaffoldings for medical implants (see [0085]) comprising of PTFE, polystyrene (see [0020]) and/or peptides (see [0009]), which reads on polymer and would read on polymeric implant, bind to a magnetic material (see abstract; [0009], [0014]), such as FePt (see [0014]), wherein the FePt has an L10 interior crystalline phase (see [0124]; [0127]). Note, the FePt with L10 interior crystalline phase in BELCHER would have the same chemical/physical properties as claimed by Applicant, such as become permanently magnetized iron-platinum particles when exposed to an external magnetic field and capable of attract, capture magnetically tagged or labeled cells, remain magnetized for at least sixty days, etc., because it’s the same FePt nanoparticle as claimed by Applicant. Additional disclosures include: therapeutics and drug delivery (see [0067]); monodispersed (see [0110]); average size of nanoparticle is 20 nm (see [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al (Recent Advances in Chemical Synthesis, Self-Assembly, and Applications of FePt Nanoparticles. Adv. Mater. 2006, 18, 393–403) in view of WEBER et al (WO 2008/034050).
SUN teaches a “review [of] recent advances in the chemical synthesis, self-assembly, and potential application of monodisperse binary FePt nanoparticles” (see abstract). The FePt nanoparticles are either “fcc” structure of “fct” structure, wherein “fct” is an L10 interior crystalline phase. The fcc structure is disordered and is magnetically soft, wherein the fct structure are fully ordered and more stable than the nanoparticles of Co and Fe, making them useful for practical applications in biomedicine (see pg. 394, 1st col), wherein the fct structure which has an L10 interior crystalline phase would have the same chemical/physical properties as claimed by Applicant. Note, the method of making the FePt nanoparticles does not limit composition/compound claims; however, SUN does teach methods of making the FePt with an L10 interior crystalline phase, such as “thermal annealing is needed to convert the fcc structure to the highly anisotropic fct structure” (seepg. 399, 1st col), wherein fct structure occurs at 500°C for thermal annealing (see pg. 399, 1st col) and can be reduced to as low as 300°C using the alternative methods (see pg. 399, 2nd col). Many commonly fabricated methods include vacuum-deposition techniques (see pg. 394, 2nd col), which requires thermal annealing to transform fcc structure into chemically ordered fct structure (see pg. 394, 2nd col). The annealing can result in particle aggregation, leading to wide size distributions. To control the size and narrow the size distribution, FePt nanoparticles prepared from vacuum-deposition methods are often buried in a variety of insulator matrices, such as SiO2 disclosed in reference #16 (see pg. 394, 2nd col), which is silica. Additional disclosures include: FePt nanoparticles application in biomedicine (see pg. 394, 2nd col). 
SUN does not does go into details about the general applications in biomedicine, such as hydrogel, polymeric implant, prosthetic device, etc. as claimed by Applicant.  
WEBER teaches an endoprostheses (see abstract) composition, which reads on prosthetic device, such as stent (see abstract) comprising of: magnetic nanoparticles (see abstract), such as ferromagnetic particles (see pg. 3, line 6-7; and Applicant’s title), such as iron platinum alloys (see pg. 9, line 11), wherein “magnetic” reads on “magnetizable” iron-platinum particles, because of the iron. Additional limitations include:  diameter of the magnetic nanoparticles are about 10nm (see pg. 8, line 12); bioerodible polymers (see (pg. 16, line 14-18), which reads on polymeric implant; stent (see abstract); dispersion of magnetic particles, such as FePt (see pg. 3, line 11), in a polymer (see pg. 3, line 4-5), which reads on iron-platinum particles are dispersed within the material; particles can be covalently bound to the stent (see claim 14); magnetic particles are embedded in a common layer with the drug (see pg. 4, line 5-6), which reads on bound to a therapeutic agent; polyorthoesters, polylactides and polyglycolides, such as in US 20050010275, US 2005/0216074 and US 6,720,402 (see pg. 16, line 14-15), which reads on polyesters; ferromagnetic properties (see pg. 5, line 26); particles can be coated with a surface that increases their compatibility with stent coating, their stability, reduces their toxicity in vivo and/or facilitates attachment of one or more additional functional groups (see pg. 5, line 25-30; rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31). For example, erosion (e.g., bioerosion) of selected areas of, or the entire, endoprosthesis can be accelerated using non-invasive means (e.g., by applying a magnetic field). The endoprostheses may not need to be removed from a lumen after implantation. The porosity of an endoprosthesis, e.g., a drug eluting stent, can be controlled, e.g., increased, by embedding and, optionally removing, the magnetic particles. Release of a therapeutic agent, such as drug and cells (see pg. 18, line 7-12) from an endoprosthesis, e.g., a polyelectrolyte coated stent, can be controlled using non-invasive means (e.g., a magnetic field). The visibility of the endoprosthesis, e.g., biodegradable endoprosthesis, to imaging methods, e.g., X-ray and/or Magnetic Resonance Imaging (MRI), can be enhanced, even after the endoprosthesis is partly eroded (see pg. 6, line 1-11); enhance the radiopacity of the stent (see pg. 19, line 5).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using FePt nanoparticles with L10 (fcc) interior crystalline in WEBER’s prosthetic device/polymer implant with all the other ingredients/teachings of WEBER, such as using therapeutic agents, poly(glycolic acid), size of 10nm, etc. The person of ordinary skill in the art would have been motivated to make those modifications, because the FePt nanoparticles with L10 (fcc) interior crystalline is more stable and magnetically stronger, and reasonably would have expected success because SUN teaches using this FePt alloy nanoparticles in biomedicine and WEBER teaches FePt nanoparticles cam be used in biomedicines, such as prosthetic devices/polymeric implants.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31), erosion (e.g., bioerosion) of selected areas of, or the entire, the porosity of an endoprosthesis to control drug eluting stent, the visibility of the endoprosthesis.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-2, 4-5, 7, 9-11, 13, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al (WO 2008/034050) as evidenced by MAGNETIC definition (https://www.google.com/search of “magnetic definition” (downloaded on 03-18/2020)) and WIKIPEDIA (https://en.wikipedia.org/wiki/Magnet (downloaded on 03/18/2020)) in view of SUN et al (Recent Advances in Chemical Synthesis, Self-Assembly, and Applications of FePt Nanoparticles. Adv. Mater. 2006, 18, 393–403) and LUO et al (FePt:SiO2 granular thin film for high density magnetic recording. Journal of Applied Physics 87, 6941 (2000)).
	WEBER teaches an endoprostheses (see abstract) composition, such as stent (see abstract) comprising of: magnetic nanoparticles (see abstract), such as ferromagnetic particles (see pg. 3, line 6-7; and Applicant’s title), such as iron platinum alloys (see pg. 9, line 11), wherein “magnetic” reads on “magnetizable” iron-platinum particles, because of the iron. Additional limitations include:  diameter of the magnetic nanoparticles are about 10nm (see pg. 8, line 12); bioerodible polymers (see (pg. 16, line 14-18), which reads on polymeric implant; stent (see abstract); dispersion of magnetic particles, such as FePt (see pg. 3, line 11), in a polymer (see pg. 3, line 4-5), which reads on iron-platinum particles are dispersed within the material; particles can be covalently bound to the stent (see claim 14); magnetic particles are embedded in a common layer with the drug (see pg. 4, line 5-6), which reads on bound to a therapeutic agent; polyorthoesters, polylactides and polyglycolides, such as in US 20050010275, US 2005/0216074 and US 6,720,402 (see pg. 16, line 14-15), which reads on polyesters; ferromagnetic properties (see pg. 5, line 26); particles can be coated with a surface that increases their compatibility with stent coating, their stability, reduces their toxicity in vivo and/or facilitates attachment of one or more additional functional groups (see pg. 5, line 25-30; rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31). For example, erosion (e.g., bioerosion) of selected areas of, or the entire, endoprosthesis can be accelerated using non-invasive means (e.g., by applying a magnetic field). The endoprostheses may not need to be removed from a lumen after implantation. The porosity of an endoprosthesis, e.g., a drug eluting stent, can be controlled, e.g., increased, by embedding and, optionally removing, the magnetic particles. Release of a therapeutic agent, such as drug and cells (see pg. 18, line 7-12) from an endoprosthesis, e.g., a polyelectrolyte coated stent, can be controlled using non-invasive means (e.g., a magnetic field). The visibility of the endoprosthesis, e.g., biodegradable endoprosthesis, to imaging methods, e.g., X-ray and/or Magnetic Resonance Imaging (MRI), can be enhanced, even after the endoprosthesis is partly eroded (see pg. 6, line 1-11); enhance the radiopacity of the stent (see pg. 19, line 5). Note, nowhere does WEBER requires the ferromagnetic particles to be a permanent magnet or how to make the ferromagnetic particle a permanent magnet; thus, it’s obvious that WEBER’s term of “magnetic” means “capable of being attracted by or acquiring the property of a magnet”, such as “steel is magnetic”.
	MAGNETIC definition teaches “magnetic” means “exhibiting or relating to magnetism” or “capable of being attracted by or acquiring the property of a magnet”, such as “steel is magnetic”; thus magnetic can read on magnetizable. 
	WIKIPEDIA teaches “a magnet is a material or object that produces a magnetic field. This magnetic field is invisible but is responsible for the most notable property of a magnet: a force that pulls on other ferromagnetic materials, such as iron, steel, nickel, cobalt, etc. and attracts or repels other magnets” (see pg. 1). “Materials that can be magnetized, which are also the ones that are strongly attracted to a magnet, are called ferromagnetic (or ferrimagnetic). These include the elements iron, nickel and cobalt and their alloys, some alloys of rare-earth metals, and some naturally occurring minerals such as lodestone. Although ferromagnetic (and ferrimagnetic) materials are the only ones attracted to a magnet strongly enough to be commonly considered magnetic, all other substances respond weakly to a magnetic field, by one of several other types of magnetism” (see pg. 1).
	WEBER does not teach the details of making the iron-platinum alloy nanoparticles, such as using annealing temperature over 400°C and silica, which would result in the iron-platinum alloy having an L10 interior crystalline phase; or the amount of Fe/Pt particles and polymers to use in the composition.
	SUN is a “review [of] recent advances in the chemical synthesis, self-assembly, and potential application of monodisperse binary FePt nanoparticles” (see abstract). The FePt nanoparticles are either “fcc” structure of “fct” structure, wherein “fct” is an L10 interior crystalline phase. The fcc structure is disordered and is magnetically soft, wherein the fct structure are fully ordered and more stable than the nanoparticles of Co and Fe, making them useful for practical applications in biomedicine (see pg. 394, 1st col). “Thermal annealing is needed to convert the fcc structure to the highly anisotropic fct structure” (seepg. 399, 1st col), wherein fct structure occurs at 500°C for thermal annealing (see pg. 399, 1st col) and can be reduced to as low as 300°C using the alternative methods (see pg. 399, 2nd col). Many commonly fabricated methods include vacuum-deposition techniques (see pg. 394, 2nd col), which requires thermal annealing to transform fcc structure into chemically ordered fct structure (see pg. 394, 2nd col). The annealing can result in particle aggregation, leading to wide size distributions. To control the size and narrow the size distribution, FePt nanoparticles prepared from vacuum-deposition methods are often buried in a variety of insulator matrices, such as SiO2 disclosed in reference #16 (see pg. 394, 2nd col), which is silica. Additional disclosures include: FePt nanoparticles application in biomedicine (see pg. 394, 2nd col). Note, reference 16 is to the LUO et al reference below. Note, SUN could also be the primary reference, which has all the chemical/physical properties of the FePt nanoparticle as claimed by Applicant, and WEBER the secondary reference, which is the biomedicine application use mentioned in SUN.
	LUO teaches when FePt is annealed in vacuum at temperatures of 500°C and above, FePt films undergo a phase transition from the disordered fcc phase to the ordered face-centered-tetragonal (fct) phase (see pg. 6941, under Results and Discussion), which is an L10 ordered structure (see pg. 6941, 2nd col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the FePt nanoparticles commonly fabricated using annealing temperature over 400°C and silica and would result in an L10 (fcc) interior crystalline phase. The person of ordinary skill in the art would have been motivated to make those modifications, because this is one common annealing method of making FePt alloy nanoparticles and the fct is more stable and magnetically stronger, and reasonably would have expected success because SUN teaches using FePt alloy nanoparticles in biomedicine and WEBER teaches using magnetic field on the FePt nanoparticles.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31), erosion (e.g., bioerosion) of selected areas of, or the entire, the porosity of an endoprosthesis to control drug eluting stent, the visibility of the endoprosthesis.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, both fcc and fct (L10) FePt are magnetic and would be capable of “when magnetized, attract, capture and/or retain cells having bound thereto or incorporated therein a magnetic material, when the material is exposed to the magnetically tagged or labeled cells in vivo”, especially the fct (L10) FePt since it is magnetically stronger. 
Note, the fct (L10) FePt is magnetic and would have a magnetic retention period of at least sixty days or remain magnetic for at least between about 1 and 25 days, especially since it’s the same L10 FePt as claimed by Applicant.

Response to Arguments
	Applicant argues that it is known in the art that permanent magnets can lose their magnetization over time due to various reasons (i.e., exposure to a demagnetizing magnetic field, heat, shocks/impacts, etc.) and are not per se permanent (see Exhibit A). Thus, because permanent magnetization may decay or be lost over time, dependent claim 2, as amended, refers to magnetic without the word "permanent" (explicit basis on page 16, first paragraph) and dependent claim 38 merely specifies a minimum time period of magnetic retention of at least 60 days. It is respectfully submitted that the skilled person would view these as consistent with the general knowledge of magnetism.
	The Examiner finds this argument unpersuasive, because this is not a permanent magnet, but rather just a magnet.
	Applicant argues that the claimed materials contain magnetizable particles which are bound to the material and are retained therein. This allows for the permanent magnetization of the claimed materials upon exposure to an external magnetic field. Weber does not disclose magnetizable iron-platinum particles including iron (Fe) and platinum (Pt) complexes and having an Llo interior crystalline phase therein. Weber is concerned with bioerodible endoprostheses. In contrast to the claimed materials, the magnetic induction particles of Weber are not bound to the coatings disclosed Weber states that the magnetic induction particles when" ... exposed to a magnetic.field 46 (e.g., an alternating field), ... causes agitation of the induction particles and/or displacement of the induction particles inside the coating" where "[t]he agitation of the induction particles may increase the porosity and/or erosion rate of the stent into fragments 45" (Weber, para. [0028]; emphases added). Weber also states that" ... applying a strong field from an MRI machine can dislodge the induction particles from the coating, or even completely remove them out of the coating leaving behind a porous structure" (Id., emphasis added). Thus, the magnetic induction particles of Weber cannot bound to the coating because they are intended to allow for formation of porosity and controlled erosion of the bioerodible endoprosthesis up to the point that the magnetic induction particles can be removed completely from the coating. Even if the skilled person, merely for the sake of argument, had thought to use particles having an Llo interior crystalline phase because such particles are "magnetically stronger", as the Examiner contends, these nanoparticles would, when exposed to a magnetic field have been more prone to agitation and/or displacement resulting in increased porosity and erosion of the Weber stent into fragments (see Weber, para. [0028]). Moreover, the skilled person reading Weber would have recognized that applying a strong field, such as that of an MRI, to particles that are "magnetically stronger" would have caused increased and greater dislodgement, up to even complete removal of the particles from the coating of Weber thereby leaving behind a porous structure absent of magnetic induction particles. Thus, at least because the instantly claimed materials require magnetizable particles (having iron (Fe) and platinum (Pt) complexes and an Llo interior crystalline phase) which are bound to the materials, the skilled person could not have conceived of such materials in view of Weber, alone or in combination with the art of record. This is at least because the skilled person would have understood that the magnetic induction particles of Weber cannot bound to the coating of the endoprostheses described. Moreover, the skilled person would have understood that Weber's purpose is very different than that of the claimed materials. The claimed materials, for example, allow for the capture and retention of magnetically tagged or labeled cells on or adjacent to the material under vascular flow in vivo. The magnetizable particles of the claimed materials arc bound and retained on the material and, when magnetized, they render the material permanently magnetized for a sufficient amount of time to attract, capture, and/or an retain an effective amount of magnetized cells for medical uses, such as promoting tissue growth or enhancing biocompatibility and/or integration of the material in a body. There is no reason why the skilled person would expect from Weber that a coating where the magnetic induction particles can be dislodged and removed, or that the coating degrades, would provide a means for permanently magnetizing such a coated endoprosthesis. As noted above, Weber merely describes an endoprosthesis containing magnetic induction particles where the so-called magnetic induction particles are disclosed broadly and can be made from various types of metals and alloys without particular limitation (Weber, para. [0011]). Weber does not teach, much less require an Llointerior crystalline phase. There is no reason or motivation, alone or in view of the art of record, that would have suggested to the skilled person any need to use iron-platinum particles, much less those having an Llo crystalline phase. The various types of magnetic induction particles described in Weber were both adequate and sufficient for the purposes described therein. There is no reason to have bound the magnetic induction particles described in Weber. There is also no reason or motivation to modify or complicate Weber to require using magnetizable particles which require the added step of permanently magnetizing such particles taught therein since they are already understood to be magnetic. Why would one modify Weber to include an unneeded particle magnetization step? Why would one go to the extra trouble to complicate Weber in this manner? The Sun and Luo references provide no disclosure that would lead the skilled person to modify Weber to have any particles bound to a material. As noted above, if magnetically stronger particles were used in Weber these would nevertheless be unbound particles because Weber's purpose is to allow the particles to be subject to dislodgement in a magnetic field causing porosification and erosion of a coating containing such particles, even up to their complete removal. Sun and Luo provide no reason to use magnetizable particles and requiring these be bound. The MAGNETIC definition and WIKIPEDIA evidence, cited by the Examiner in the Office Action mailed November 12, 2021, merely support the contention that the term "magnetic," as used in Weber "can read on magnetizable" (pages 5-6). Nevertheless, whether or not Weber's use of the term magnetic reads on magnetizable does not affect that Weber's magnetic induction particles are not and cannot be bound to the coatings disclosed. In summary, none of Weber, Sun, or Luo in any combination recognize the importance, as the Inventor's of the instant application did, of using magnetizable iron-platinum particles annealed to include an Llo crystalline phase therein. These magnetizable iron-platinum particles are bound to and retained by the claimed materials in order to be able to hold a magnetic moment when the magnetizable particles are permanently magnetized. Applicant reiterates that even if, merely for the sake of argument, the claims were prima facie obvious over the proposed combination of Weber in view of the cited evidence and further in view of Sun and Luo, which they are not, the instant obviousness rejection is further rebutted in view of secondary indicia (unexpected results) found by Applicant, as discussed in the amendment and response filed June 23, 2021.
	The Examiner finds this argument unpersuasive, the term ‘bound” is very broad, wherein WEBER even explicitly teaches “bound to the stent”.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618